PD-0163-15
June 29, 2015


Dear Clerk,
   Please find my nunc pro tine motion enclosed.   Please file this motion, in
accordance with all applicable laws and in consideration that I am a pro se
litigant and am unfamiliar with "sepcific" rules that maty apply.    Please grant
liberal construction on these pleadings as well as prior pleadings. Thank I'ou
for Ijour time and attention in this matter.



                                                    Sincerely,

                                          Qttnifll % Aft^             , £/#/2015
                                          Patrick Sherard Guillory         (date)




                                                            RECEIVED M
                                                          COURT OFCRIMINAL APPEALS
                                                                  JUL 02 2015




                                                                     FILED \H
                                                           COURT OF CRIMINAL APPEALS
                                                                    JUL 02 2015

                                                                 Abel Acosta, Clerk
                                       IN THE

                             COURT OF CRIMINAL APPEALS

                                     OF TEXAS

PATRICK SHERARD GUILLORY                 §
V.                                       §      PD-0163-15
THE STATE OF TEXAS
                                         §         fTr.Ct.No.1340306-

                  MOTION FOR LEAVE TO CORRECT PRO SE PLEADINGS

                                   NUNC PRO TUNC


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     Comes Now, PATRICK SHERARD GUILLORY proceeding pro se, in this his motion

for leave to correct pro se pleadings nunc pro tunc, due to the pleadings

being rejected btythe Clerk of the Court of Criminal Appeals for noncompliance
with T.R.A.P. 79.2(c).    And would show the following:
                                CAUSE AND PREJUDICE

     Petitioner has GOOD CAUSE to show that the Honorable Clerk of this Court of

Criminal Appeals, has ABUSED HIS DISCRETION, in rejecting petitioner's timer/
Motion for Rehearing W/Leave to Amend his Original Petition for Discretionarll
Review.    As a result, a valid and significant issue regarding the unlawful

application of the "Law of Parties" b'y the Texas Courts of Appeals remains
unchecked, which prejudices the rights of the petitioner in this action, as well

as affecting all cases wher the alleged actions of one individual are combined

with the actions of another individual, to meet the burden of proof which is

necessarry, to obtain and maintain a conviction under Texas Law.

                        ARGUMENT AND AUTHORITIES SUPPORTING

                     ALLEGED ABUSE OF DISCRETION BY COURT CLERK

" Courts as a matter of policy should read generouslll and give liberal con
struction to pro se pleadings." United States ex rel. MontgomerU v Brierletyi,
414 F.2d 552,555 (3rd Cir.1969).
  ,Because the grounds for reheAring address the unlawful application of the

"Law of Parties" b^l the Texas Courts of Appeals, it is, and was, grounded on
"Significant Circumstances", if in fact, the lawful application of law in the

administration of justice, qualifies as "significant1.' ?
   Upon the plain reading of T.R.A.P.79.2(c), the action of "certifying the
motion",appears to apply to persons deemed "counsel."      In this case petitioner
is a pro se litigant who is neither a lawyer or paralegal and cannot be desrcibed

as "counsel." It is not proper for the clerk to "reject" a pro se pleading
when the subject matter is significant, even though it has not been certified

by counsel.    The subject matter of the Motion for Rehearing raises significant
questions on the application of the Law of parties in deciding whether there is

sufficient evidence to support a conviction, when sufficiency is determined by

"combining" the actions of one or more parties to establish proof beyond a
reasonable doubt.    This is a Capital Murder conviction with a sentence of

Life without parole and, this question of law potentially affects the wa^t
appeals courts decide cases involving Capital Murder with the death penalty
as punishment.

                         T.R.A.P. 79.2(c) CERTIFICATION
                         TO CORRECT MOTION FOR REHEARING


   I PATRICK SHERARD GUILLORY, DO HERBY CERTIFY, that the contents of the

Motion for Rehearing are significant to the lavful administration of justice

and a failure to address the issues raised in the Motion for Rehearing would

result in a complete miscarriage of justice.    I further certif'y/ that this
motion for rehearing is not presnted to the Court for the purpose of delay.

                                      PRAYER


   Petitioner herein prays that this Honorable Court will grant his Motion

to correct pro se pleadings, and accept the above certification, and further

order that the Motion for Rehearing be filed nunc pro tunc and reviewed on
it's merits.
                                               ;*   Respectfully,


                                     2,
                              INMATE DECLARATION

   I PATRICK SHERARD GUILLORY, do hereby swear under penalty of perjury that
the foregoing Motion for Leave to Correct Pro Se Pleadings Nunc Pro Tunc,
is true and correct to the best of my knowledge.

                                   Signed this 29th day of June         ,2015

                                  /* Paw* SUh*>           Guillory
                                          Patrick Sherara (




                            CERTIFICATE OF SERVICE

   I hereby certifll that a true and correct copy of the foregoing motion has
been sent to the State's Attornety at P.O. Box 12405, Austin, TX 78711 postage

prepaid through the prison mail system.


                                              \/l ftiafr %M*f Crtf-*